              Case 1:20-cv-03742-PMH Document 93 Filed 09/14/20 Page 1 of 3




  UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X
  ERIC BURKE, et al.,
                                                              MEMORANDUM OPINION
                                  Plaintiffs,                 AND ORDER

 v.
                                                              19-cv-11101 (PMH);
  BIMBO BAKERIES USA, INC., et al.,
                                                              Related Cases: 20-cv-3742 (PMH);
                                    Defendants.               17-cv-4481 (PMH)
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        By motion dated March 23, 2020, Defendants Bimbo Bakeries USA, Inc., and Bimbo

Foods Bakeries Distribution, LLC (collectively, “Defendants”) moved to dismiss Plaintiffs’ class

action claims. (Doc. 20). Defendants argued that the class claims in this case should be dismissed

pursuant to the first-filed rule because they are “substantially similar” to claims pending in an

earlier-filed action: Puello v. Bimbo Foods Bakeries Dist., LLC, No. 17-CV-4481 (S.D.N.Y.). (See

generally Doc. 21). In a Memorandum Opinion and Order dated August 6, 2020, the Court denied

Defendants’ motion to dismiss. (Doc. 31, “Order”). Specifically, the Court found:

        While the Court makes no ruling on the viability of Plaintiffs’ claims for relief,
        dismissal of them outright is not necessary or proper. Additionally, because the
        Court will consider, at the appropriate time, whether to consolidate this case with
        Puello and Burke FLSA, or otherwise streamline the litigation process going
        forward pursuant to Fed. R. Civ. P. 42, the considerations that typically weigh in
        favor of dismissal pursuant to the first-filed rule—conservation of judicial
        resources, the risk of inconsistent judicial determinations, and the burden on parties
        litigating an action is multiple venues—will not be present here.

(Id. at 5).

        By motion dated August 19, 2020, Defendants moved for reconsideration of the Order.

(Doc. 32). For the reasons set forth below, Defendants’ motion for reconsideration is DENIED.




                                                        1
         Case 1:20-cv-03742-PMH Document 93 Filed 09/14/20 Page 2 of 3




                                    STANDARD OF REVIEW

       “Reconsideration of a previous order by the court is an ‘extraordinary remedy to be

employed sparingly in the interests of finality and conservation of scarce judicial resources.’” RST

(2005) Inc. v. Research in Motion Ltd., 597 F. Supp. 2d 362, 365 (S.D.N.Y. 2009) (citing In re

Health Mgmt. Sys. Inc. Secs. Litig., 113 F. Supp. 2d 613, 614 (S.D.N.Y. 2000)); see also Shrader

v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995) (“The standard for granting [a

reconsideration] motion is strict.”). “A motion for reconsideration may not be used to advance new

facts, issues or arguments not previously presented to the Court, nor may it be used as a vehicle

for relitigating issues already decided by the Court.” RST, 597 F. Supp. 2d at 365 (quoting

Davidson v. Scully, 172 F. Supp. 2d 458, 461 (S.D.N.Y. 2001)). “Reconsideration will generally

be denied unless the moving party can point to controlling decisions or data that the court

overlooked—matters, in other words, that might reasonably be expected to alter the conclusion

reached by the court.” Id. (citing Schonberger v. Serchuk, 742 F. Supp. 108, 119 (S.D.N.Y. 1990)).

                                           ANALYSIS

       Generally, motions for reconsideration should be denied absent extraordinary

circumstances. Reconsideration may be appropriate when a court overlooks controlling law or

facts pled before it; and, if considered, might reasonably have altered the result. Reconsideration

is not a procedural mechanism used to re-examine a court’s decision. Nor should a reconsideration

motion be used to refresh failed arguments, advance new arguments to supplant failed arguments,

or relitigate issues already decided.

       Here, Defendants ask the Court to reapply the first-filed rule to this action because

Defendants’ motion to dismiss was limited to the class claims and did not encompass Plaintiffs’

individual claims. (Doc. 33, “Defs. Br.” at 2). That the Plaintiffs’ individual claims were not



                                                 2
         Case 1:20-cv-03742-PMH Document 93 Filed 09/14/20 Page 3 of 3




subject to Defendants’ motion to dismiss does not change the outcome of the Order. The Court

found that application of the first-filed rule was neither necessary nor appropriate here because

both actions are pending on the same docket of the same judge and the “Court will consider, at the

appropriate time, whether to consolidate this case with Puello and Burke FLSA, or otherwise

streamline the litigation process going forward pursuant to Fed. R. Civ. P. 42.” (Order at 5).

Therefore, “the considerations that typically weigh in favor of dismissal pursuant to the first-filed

rule—conservation of judicial resources, the risk of inconsistent judicial determinations, and the

burden on parties litigating an action is multiple venues—will not be present here.” (Id.). Whether

Defendants moved to dismiss the entirety of Plaintiffs’ Complaint or only Plaintiffs’ class claims

does not alter this analysis or lead the Court to a different conclusion.

       Thus, Defendants have not satisfied their heavy burden of demonstrating that the

extraordinary remedy of reconsideration is appropriate here. Accordingly, Defendants’ motion for

reconsideration is denied.

                                          CONCLUSION

       Defendants’ motion for reconsideration is DENIED. The Clerk is respectfully instructed

to terminate the pending motion (Doc. 32).



                                                               SO ORDERED:

Dated: New York, New York
       September 14, 2020
                                                               ____________________________
                                                               Philip M. Halpern
                                                               United States District Judge




                                                  3
